1DETAILED ACTION

This office action is in response to the application filed on 3/29/21.  Claims 1, 3-11, 13 and 15-18 are pending.  Claims 1, 3-11, 13 and 15-18 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  the claims recite “the drawer guide a block.”  Examiner has interpreted this as --- the drawer guide comprises a block ---.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 9, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0031986 to Revels in view of US Patent Application Publication 2016/0037934 to Porter and in view of US Patent 4,288,137 to MacDonald.
Claim 1.  A folding bed chest system, comprising: a chest assembly (Revels, Fig. 1, #12), comprising: two opposing side panels spaced apart by a distance (Revels, Fig. 1, #’s 14 and 16); a front rail (Revels, Fig. 1, #28, also see below discussion with respect to Porter) extending across the chest assembly between the opposing side panels (Revels, Fig. 1, #’s 14 and 16); a front panel assembly (Revels, Fig. 1, #36) connected to the front rail by one or more primary hinges (Revels, Fig. 1, #32), the front panel assembly movable between an upright closed position (Revels, Fig. 1) and an opened position (Revels, Fig. 5), such that when in the opened position the front panel assembly is configured to be supportive of a mattress (Revels, Fig. 5, #60), the front panel assembly, including: an upper front panel (Revels, Figs. 1-5, #38) rotatably connected to the front panel assembly, the upper front panel extending from and supportive of the front panel assembly when the front panel assembly is in the opened position (see Revels, Fig. 4); and a frame including: a main frame portion (Revels, Fig. 4, #30); a footboard frame (Revels, Fig. 4, #42) connected to the main frame by one or more secondary hinges (Revels, paragraph [0011] teaches “The foot support portion is hingedly connected to the extension portion”); and a footboard leg extending from the footboard frame and supportive of the footboard frame when the front panel assembly is in the opened position (Revels, Fig. 4, #52; also see paragraph [0011] which teaches that the leg “is configured to fold away from the extension portion so as to form a generally vertical support to the extension portion of the device itself.”); a drawer assembly (Revels does not teach a drawer assembly, however, Revels teaches a storage compartment #50; Porter teaches a similar folding bed which includes a drawer at the bottom of the assembly, seen at #135 in Fig. 1, and also in Figs. 9-10; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the 
 wherein the drawer assembly includes: a drawer face (the drawer of Porter includes a front panel) a drawer rear panel (the drawer of Porter includes a rear panel) opposing drawer side panels defining a drawer width and extending between the drawer face and the drawer rear panel (the drawer of Porter, Fig. 9, comprises two sides that extend from the front panel to the rear panel), and a drawer guide extending laterally outwardly from each of the drawer side panels, the drawer guide interactive with a side of the drawer opening to center the drawer assembly into the drawer opening the drawer guide a block secured to the drawer side panel, the drawer guide located closer to the drawer rear panel than to the drawer face (Porter does not teach details of how his drawer operates; however mechanical details of a drawer are taught by MacDonald, MacDonald teaches a “drawer guide” at #54, seen unlabeled in Fig. 1, that is interactive with an adjacent side of the apparatus #20; additionally, the “drawer guide” or “block” is seen to be located closer to the rear of the drawer than the front; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Porter with the mechanical details of MacDonald, since doing so would have been simply the use of a known technique with a known device to yield predictable and obvious results).
Claim 3.  The folding bed chest system of claim 1, wherein the drawer assembly further includes one or more wheels affixed to the drawer assembly (MacDonald, Fig. 4, #54 teaches a roller).
Claim 4.  The folding bed chest system of claim 1, further comprising a shelf extending between the opposing side panels (Revels teaches a shelf in Fig. 4, approximately at #50).
Claim 5.  The folding bed chest system of claim 4, wherein the shelf is at least partially supportive of the mattress (see Revels, Fig. 5).
Claim 6.  
Claim 9.  The folding bed chest system of claim 1, further comprising a latch assembly extending between the side panel and the front panel assembly to retain the front panel assembly in the closed position (Revels does not teach a latch assembly, however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a latch assembly, such as that taught by Porter, in Fig. 1 at #111 for the purpose of securely closing the bed assembly of Revels so that it doesn’t inadvertently open unexpectedly and injure a user).
Claim 13.  A folding bed chest system, comprising: a cabinet (Revels, Fig. 1, #12) having a front panel assembly (Revels, Fig. 1, #36) movable from a closed position (Revels, Fig. 1) to an opened position (Revels, Fig. 4), wherein when in the open position the front panel assembly is supportive of a mattress located thereon (Revels, Fig. 5); and a drawer assembly Revels does not teach a drawer assembly, however, Revels teaches a storage compartment #50; Porter teaches a similar folding bed which includes a drawer at the bottom of the assembly, seen at #135 in Fig. 1; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Revels with the drawer of Porter to store items since doing so would have simply been simple substitution of one known element for another to obtain predictable results, and would also have allowed access to the storage space of Revels while the bed apparatus is in the closed storage position, rather than having to open the cabinet in order to access the storage space) disposed beneath a front rail (in the proposed combination of Revels with the drawer of Porter, the front rail is seen in the top view of Porter, Fig. 7, as the unlabeled structure to which hinges are attached; in Porter Fig. 2 drawer #135 can be seen to be below or beneath the front rail; the front rail being located at the corner of the upper cabinet portions of the apparatus, slightly above where reference character #135 is indicated) of the cabinet, the drawer assembly freely movable into and out of a drawer opening disposed below the front panel assembly (Porter, Fig. 1 teaches a drawer within the drawer opening and Fig. 9 teaches the drawer out of the drawer opening), the drawer assembly 
wherein the drawer assembly includes: a drawer face (the drawer of Porter includes a front panel) a drawer rear panel (the drawer of Porter includes a rear panel); opposing drawer side panels defining a drawer width and extending between the drawer face and the drawer rear panel (the drawer of Porter, Fig. 9, comprises two sides that extend from the front panel to the rear panel); and a drawer guide extending laterally outwardly from each of the drawer side panels, the drawer guide interactive with a side of the drawer opening to center the drawer assembly into the drawer opening the drawer guide a block secured to the drawer side panel, the drawer guide located closer to the drawer rear panel than to the drawer face (Porter does not teach details of how his drawer operates; however mechanical details of a drawer are taught by MacDonald
Claim 15.  The folding bed chest system of claim 13, wherein the drawer assembly further includes one or more wheels affixed to the drawer assembly (MacDonald, Fig. 4, #54 teaches a roller).
Claim 16.  The folding bed chest system of claim 13, further comprising a shelf disposed in the cabinet, the shelf at least partially supportive of the mattress (Revels teaches a shelf in Fig. 4, approximately at #50 which is seen in Fig. 5 to be supportive of a mattress).
Claim 17.  The folding bed chest system of claim 13, wherein the drawer is movable between a drawer closed position fully in the drawer opening and a drawer opened position fully outside of the drawer opening when the front panel assembly is in the opened position (the drawer of Porter is inherently capable of being opened and closed; in the proposed combination of Revels with the drawer of Porter, providing a drawer at #28 of Revels would not in any way affect the hinged operation of the opened position of Fig. 5 or the closed positions of Fig. 1).
Claim 18.  The folding bed chest system of claim 1, further comprising a cabinet guide extending laterally inwardly from a side wall of the drawer opening and interactive with the drawer assembly to center the drawer assembly in the drawer opening, the cabinet guide disposed closer to the front panel assembly than to a back side of the chest assembly (Macdonald teaches a “cabinet guide” at #84, seen unlabeled in Fig. 1, that extend inward from side wall #18; the cabinet guide is seen in MacDonald Fig. 1 to be located closer to the front of the chest than to the back of the chest; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Porter with the mechanical details of MacDonald, since doing so would have been simply the use of a known technique with a known device to yield predictable and obvious results).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0031986 to Revels, US Patent Application Publication 2016/0037934 to Porter and US Patent 4,288,137 to MacDonald, in view of US Patent 9,574,839 to Genchel et al. (“Genchel”).
Claim 7.  The folding bed chest system of claim 1, further comprising one or more retainers to retain the footboard leg at the footboard frame when the front panel assembly is in the closed position (Revels does not teach a lock or “retainer” that keeps the footboard leg attached in a folded position as in Fig. 3; various types of locks and latches exist for this purpose, Genchel teaches folding legs that use a magnet to keep folding legs secured in the folded position; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a retainer to prevent the leg of Revels from unfolding while moving the entire apparatus into the closed position because if the leg were to unfold it would prevent the apparatus from being folded into the closed position shown in Revels Fig. 1).
Claim 8.  The folding bed chest system of claim 7, wherein the one or more retainers are one or more magnets (Genchel teaches the use of magnets in column 4, lines 35-48).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0031986 to Revels, US Patent Application Publication 2016/0037934 to Porter, and US Patent 4,288,137 to MacDonald, in view of US Patent 4,793,011 to Eve.
Claim 10.  The folding bed chest system of claim 1, further comprising a brace to retain the upper front panel in the extended position (Revels does not teach a brace for the upper front panel, however Eve teaches the use of leg braces in Fig. 3 at #’s 31a-c; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the leg #38 of Revels with a brace to ensure that it locks into place while in use in the bed configuration such that the bed doesn’t inadvertently collapse while in use).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0031986 to Revels, US Patent Application Publication 2016/0037934 to Porter, and US Patent 4,288,137 to MacDonald, in view of US Patent Application Publication 2018/0161225 to Zerhusen et al. (“Zerhusen”).
Claim 11.  The folding bed chest system of claim 1, further comprising a charging station disposed at a side panel, the charging station including one or more electrical power outlets and/or one or more USB ports for connecting one or more electronic devices thereto (Revels does not teach a charging station, however electrical charging stations attached to beds are well known in the art, as taught by Zerhusen Figs. 28 and 97, and discussed in paragraph [0392]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention since doing so would have simply been combining prior art elements according to known methods to yield predictable results, and furthermore, providing the bed of Revels with a USB charger would allow a user to charge a device, such as a smart phone, for example).



Response to Applicant's remarks and amendments

With respect to claims 1 and 13, Applicant argues on pages 7-8 of Applicant’s remarks that the cited prior art of Revels and Porter do not teach amended claim language directed toward specific structures a drawer assembly.  As necessitated by Applicant’s amendments, a new rejection is entered herein, which incorporates the teachings of MacDonald.  MacDonald teaches the specific claimed structures of the drawer assembly and it would have been obvious to incorporate them into the combined apparatus of Revels and Porter, as discussed in the above rejections.  Applicant’s remarks and arguments have been fully considered, but they have not been found to be persuasive. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/            Primary Examiner, Art Unit 3673